Citation Nr: 1211460	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  05-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case so that the VA physician who examined the Veteran in July 2010 could comment on the medical probabilities that any current neck disability was caused or chronically worsened by a service-connected disability, including diabetes mellitus.  Pursuant to the Board's remand, an addendum to the examination dated August 2010 has been associated with the claims folder (although it was apparently not made part of the record prior to the Board's remand).  The addendum states that the Veteran's neck disability was not at least as likely as not caused by any service-connected disability, including diabetes mellitus, because none of his service-connected disabilities were known to cause sternocleidomastoid muscle pain.  However, the addendum, while conclusorily stating that the neck disability was not worsened by service-connected disability, notably did not offer any rationale for that proposition.  Instead, the rationale offered appertained exclusively to the question of causation.  Consequently, the addendum did not provide the missing information sought by the Board.
 
A January 2012 supplemental statement of the case refers to an examination that took place at the Temple (Texas) VA Medical Center (VAMC) on December 14, 2010.  It is possible that this examination did provide the opinion requested by the Board.  Unfortunately, the report of this examination has not been associated with the claims file.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile; thus, this examination report must be obtained upon remand.  38 C.F.R. § 3.159(c)(2).     

Additionally, the Board finds that additional notice is required to comply with the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Although the Veteran received VCAA notification letters in July 2002 and December 2004, neither letter informed the Veteran of the evidence necessary to substantiate a claim for service connection on a secondary basis.  Corrective notice must be sent upon remand.  38 C.F.R. § 3.310(a), (b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of the type of evidence required to substantiate a claim for secondary service connection for a neck disability.  He must be informed that the evidence must show that a neck disability was either caused (proximately due to or the result of) or aggravated by a service-connected disability.

2.  The RO should ensure that any pertinent medical records for the Veteran from the Temple VAMC, the Waco VAMC, and the Cedar Park CBOC for the period since November 2010 are associated with the claims file or with the Virtual VA file (whichever is appropriate).  The RO should also attempt to obtain the VA examination report for the Veteran purportedly dated December 14, 2010. 
3.  If the report of the December 14, 2010 VA examination is not obtained, or the report is obtained but does not adequately address the matter of aggravation of the claimed neck disorder by service-connected disabilities, the RO should schedule the Veteran for another examination by an examiner with appropriate expertise to address the etiology of the claimed neck disorder.  The examiner is requested to provide an opinion, with rationale, as to whether it is at least as likely as not that the Veteran's claimed neck disorder was chronically worsened by any service-connected disorder(s).  The claims folder and a copy of this remand must be reviewed by the examiner.  

4.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

